Citation Nr: 1038504	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk





INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1971.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh 
Pennsylvania.


FINDINGS OF FACT

1.  Bilateral hearing loss has been linked by competent evidence 
to the Veteran's noise exposure in service.

2.  Tinnitus has been linked by competent evidence to the 
Veteran's noise exposure in service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to grant the claims for 
service connection for bilateral hearing loss and tinnitus, the 
Board finds that no discussion of VCAA compliance is necessary at 
this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).  

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); 
Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's 
Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the 
subjective nature of the disorder, the Veteran, as a layperson, 
is competent to testify as to the presence of the disorder.  See 
Falzone v. Brown, 8 Vet. App.  398, 403 (1995). 

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his four years of military service in 
Vietnam as a C-47 pilot is the cause of his current bilateral 
hearing loss and tinnitus disabilities.  Specifically, due to the 
missions being flown and the radio operations aboard the 
aircraft, the pilots were instructed to "talk across cockpit," 
rather than using the intercom or headset.  The Veteran asserts 
that this practice has had a subsequent detrimental effect on his 
hearing which has significantly worsened over the years.  The 
Veteran further states that since military service, he has not 
been exposed to abnormal acoustic exposure occupationally or 
recreationally.  His DD Form 214 reflects that his military 
occupational specialty was a pilot in the Air Force.  Therefore, 
noise exposure is conceded.  

The Veteran's service treatment records indicate hearing within 
normal limits throughout the duration of his military service.  
However, the Veteran's pre-induction examination in July1966, as 
compared with his separation audiological examination in May 
1971, reveals some decline in the Veteran's audiological 
examination results.  While such decline is not sufficient to be 
defined as a disability under 38 C.F.R. § 3.385, it nonetheless 
suggests a negative impact on the Veteran's hearing while in 
service.  The threshold for normal hearing is from zero to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155. 157 (1993). 

The puretone thresholds for both examinations, in decibels, are 
as follows:

July 
1966


HERTZ



500
1000
2000
3000
4000
RIGHT
-10 [5]
-10 [0]
-10 [0]
-10 [0]
-10 [-5]
LEFT
-10 [5]
-10 [0]
-10 [0]
-10 [0]
-10 [-5]

The Board observes that service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As this evaluation was conducted prior 
to October 1967, the Board has converted the ASA units to ISO 
units, and has shown the ISO units in parentheses. 

May 1971


HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
5
LEFT
15
10
5
10
5

In September 2005, a private ear, nose, and throat physician 
submitted a statement asserting that the Veteran has been in his 
care since 2002 for ear pain and discomfort.  The physician 
further stated that an audiogram was performed which indicated 
bilateral symmetric sensorineural hearing loss.  Since 2005, the 
Veteran has been followed in the office on several occasions for 
external otitis/myringitis and decreased hearing.  At the 
Veteran's last visit in September 2005 he was diagnosed with 
sensorineural hearing loss and tinnitus.  The examiner opined 
that in his professional opinion, it is at least as likely as not 
that the Veteran's current hearing condition had its early onset 
while the Veteran was serving on active duty in the military.  

Subsequently, in December 2005 the Veteran presented for a VA 
audiological examination.  The examiner noted that the Veteran 
reported a constant, bilateral, moderate to severe ringing-type 
tinnitus that has gotten worse over the last several years, and 
that the exact history of onset was unclear.  On this occasion, 
the Veteran reported significant noise exposure to jet engines 
within his military occupational specialty as a pilot in the Air 
Force.  He further denied civilian occupational or recreational 
noise exposure.  The examiner noted the Veteran's difficulties 
with background noise, hearing while in groups, and while 
watching television.  The examiner stated that the Veteran 
suffered from moderate to profound sensorineural bilateral 
hearing loss with good bilateral word recognition of 84 percent.  
The examiner opined simply that because the Veteran had normal 
hearing at discharge from active duty, his current hearing 
disabilities of sensorineural bilateral hearing loss and tinnitus 
do not as least as likely as not, have origins in his active duty 
service.  An audiogram was performed and the puretone threshold 
results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
70
80
LEFT
20
20
60
70
80

In July 2006, a further opinion by a private ear, nose, and 
throat physician was submitted.  The physician stated that the 
Veteran has tinnitus that appears to date directly from his 
military record because he has been treated for these issues for 
approximately 30 years.  He further stated that the Veteran had 
no ear infections of any significance as a child, was never 
exposed to excessive noise or machinery as a child, and that 
there is no significant family history of hearing loss problems.  
On the other hand, however, the physician stated that his noise 
exposure in the military was significant which caused him to 
develop significant high-frequency nerve hearing loss problems.  
The physician went on to say that the Veteran had a MRI performed 
previously with normal results, and that his hearing problems do 
not appear to be from a central abnormality, per se.  Hearing 
aids for amplification were recommended.  The physician concluded 
by stating that it is clear that the Veteran's problem with 
hearing loss and tinnitus is secondary to his military record and 
noise exposure.

The determination as to whether the requirements for entitlement 
to service connection are met is based on an analysis of all of 
the evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  When 
there is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2009).  If the Board 
determines that the preponderance of the evidence is against the 
claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  

The Board finds the Veteran's testimony and statements regarding 
his military noise exposure to be consistent with his military 
occupational specialty and to be credible.  There are competent 
and probative medical opinions both in favor of the claim and 
against the claim.  In light of the assembled record, the Board 
finds that the evidence is in equipoise as to whether the 
Veteran's hearing loss and tinnitus were incurred in service.  
Therefore, after resolving all doubt in the Veteran's favor, the 
Board finds that service connection for the Veteran's bilateral 
hearing loss and tinnitus is warranted. 



ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.



___________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


